Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 07/11/2022 disclaiming the terminal portion of any patent granted on this application is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Attempt to contact Att. Peter Holsen was made on 07/15/2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 20 has been cancelled.                         -Claim 20 is a duplicate of Claim 10.
Allowable Subject Matter
Claims 1-19 and 21-23 allowed.
The following is an examiner’s statement of reasons for allowance: Chuang et al in view Rodgers et al is the closest combination to the claimed invention but fails to teach the claimed invention as a whole wherein the first and second rear link arms have a first end portion that is pivotably coupled to the rear pedal portions of the first and second pedal members, respectively, at a pedal-link arm pivot axis, and wherein the first and second rear link arms have an opposite, second end portion that is pivotably coupled to the first and second crank arms, respectively, at a pedal-crank arm pivot axis and including all of the intervening claims. Stearns et al (US 20060247103) teaches a first and second rear link arms 1040 (Refer to Fig. 20) have a first end portion that is pivotably coupled to the rear pedal portions Y of the first and second pedal members 1060, respectively, at a pedal-link arm pivot axis Y, and wherein the first and second rear link arms 1040 have an opposite, second end portion that is pivotably coupled to the first and second crank arms 1050, respectively, at a pedal-crank arm pivot axis (Refer to Fig. 20) but fails to teach first and second rocker arms pivotally coupled to the front frame portion; first and second adjustment devices configured to actively adjust and set a position of the first and second pedal members relative to the first and second rocker arms, which thereby changes a shape of the elliptical path. It would not have been obvious to modify the device of Chuang et al in view of Rodgers to come to the claimed invention since such modification of linkages would alter the path of the pedals which may render the device inadequate for its intended use and/or be a matter of hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784